                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

WESTFIELD INSURANCE COMPANY,

           Plaintiff,

v.                                  Civil Action No. 2:17-cv-01269

STEVEN R. MATULIS, M.D.;
CHARLESTON GASTROENTEROLOGY
ASSOCIATES, P.L.L.C.; T.W.; K.H.;
T.F.; J.L.; A.G.; B.D.; A.H.;
A.M.; C.S.; and J.W.,

           Defendants.


                    MEMORANDUM OPINION AND ORDER


           Pending is plaintiff Westfield Insurance Company’s

(“Westfield”) motion for summary judgment, filed November 30,

2017.


                          I.   Background

           Westfield filed this declaratory judgment action on

February 14, 2017, pursuant to 28 U.S.C. § 2201 and the West

Virginia Uniform Declaratory Judgments Act, W. Va. Code 55-13-1

et seq.   See Compl., ECF No. 1 (“Westfield Compl.”).   The court

has diversity jurisdiction over this matter pursuant to 28

U.S.C. § 1332.   Defendants Dr. Steven Matulis and his former

employer, Charleston Gastroenterology Associates, PLLC

(“Charleston Gastroenterology”), have been sued in the Circuit
Court of Kanawha County, West Virginia by several former female

patients. 1    Ten patients are joined here as claimant defendants

(“claimants”): T.W., K.H., T.F., J.L., A.G., B.D., A.H., A.M.,

C.S. and J.W.      See id. ¶¶ 4–13, 16.   These claimants are

identified by their initials for privacy reasons.


              The state court lawsuits arise from medical procedures

(e.g., colonoscopies) that Dr. Matulis performed on the

claimants while each of them was anesthetized.       See id. ¶ 17.

The lawsuits allege that Dr. Matulis sexually assaulted the

claimants while they were under anesthesia and incapacitated,

and/or that Dr. Matulis performed the colonoscopies while

distracted or impaired due to his alleged proclivity for

sexually assaulting unconscious female patients, such that the

colonoscopies were not medically reliable or failed to meet the

standard of care owed by a doctor to a patient.       See id.


              The facts giving rise to each alleged instance of

misconduct vary from claimant to claimant.       One or more of the

claimants allege that an employee or employees of the Charleston



1 Some state court lawsuits also list Day Surgery LLC (d/b/a Day
Surgery Center LLC) as a co-defendant alongside Dr. Matulis and
Charleston Gastroenterology. See, e.g., J.L.’s Compl., ECF No.,
113-3, Ex. C; J.W.’s Compl., ECF No. 134-1, Ex. 1. Claims
against Day Surgery LLC are not reviewed in this opinion because
Day Surgery LLC is not a named party in the action before this
court, and the insurance policy under consideration has not been
argued to apply to Day Surgery LLC.


                                    2
Area Medical Center, Memorial Division, where their medical

procedures were performed, witnessed the sexual assault by Dr.

Matulis.   See id. ¶ 18.   One or more of the claimants also

allege that the employee or employees who witnessed the sexual

assault reported the incident to the hospital administration.

See id. ¶ 19.


           The specific claims against Dr. Matulis include

battery, tort of outrage, intentional and negligent infliction

of emotional distress, false detention, invasion of privacy, and

medical negligence.   See, e.g., Pl.’s Mot. Summ. J., ECF No.

113-1 to ECF No. 113-11, Exs. A to K.    The claims against

Charleston Gastroenterology include negligent and reckless

retention, intentional and negligent infliction of emotional

distress, negligent supervision, invasion of privacy, and

vicarious liability for Dr. Matulis’s acts.    See, e.g., id.   In

addition, certain claimants assert class claims on behalf of

other female patients of Dr. Matulis who may not know whether

they were sexually assaulted or otherwise physically injured

during a medical procedure performed by Dr. Matulis.    See, e.g.,

T.F.’s Compl., ECF No. 113-10, Ex. J, ¶¶ 36–49.    Several

claimants have not yet initiated lawsuits in state court but

have filed a “Notice of Claim” to notify Dr. Matulis and

Charleston Gastroenterology of a potential medical malpractice




                                  3
suit, as required by West Virginia Code § 55-7B-6(f).      See,

e.g., Pl.’s Mot. Summ. J., ECF 113-5 to ECF 113-8, Exs. E to H.

These Notices of Claim contain similar factual allegations found

in the complaints filed in state court.


            Westfield provided a general commercial liability

insurance policy, Policy Number BOP 3157951 (“the Policy”), to

Charleston Gastroenterology for coverage from March 21, 2015

through March 21, 2016.     Westfield Compl., at 4–5.   All the

relevant incidents occurred during the time period of the

Policy. 2   See id.   The Policy provides liability coverage to “pay

those sums that the insured becomes legally obligated to pay as




2 The court notes that claimant A.G.’s claims arise from a
February 2015 incident with Dr. Matulis. A.G.’s Compl., ECF No.
113-11, Ex. K, ¶¶ 7–12; A.G.’s Resp., ECF No. 123, at 2, 4.
This falls before the period of coverage of the Policy. A.G.
raises the timing issue to oppose summary judgment by explaining
that “[i]t is not clear why [her] underlying complaint is even
included in Westfield’s declaratory judgment action.” See
A.G.’s Resp., ECF No. 123, at 4. A.G. argues against
Westfield’s “one-size-fits-all approach” to the claimants’
claims, but she does not raise her timing issue as the grounds
for a motion to dismiss. See id. Westfield does not object to
including A.G. in this case because it alleges that it provided
a policy to Charleston Gastroenterology for March 21, 2014
through March 21, 2015 with identical language to the Policy
here. See Combined Reply, at 15–16. The court finds that the
relevant sections on liability coverage in the two policies are
identical. See Policy, at 71–87; Combined Reply, ECF 124-1, Ex.
A, at 87–103. The policy numbers of the two are also identical:
Policy Number BOP 3157951. See Policy, at 1; Combined Reply,
ECF 124-1, Ex. A, at 1. The results reached in this opinion
would seem to be controlling for A.G.’s claims as reviewed by
the court.


                                   4
damages because of” the following: (1) “bodily injury,” (2)

“property damage,” or (3) “personal and advertising injury.”

Pl.’s Mot. Summ. J., ECF 113-12, Ex. L (“Policy”), at 71

(Section II.A.1.a).   The Policy also provides that Westfield has

“the right and duty to defend the insured against any ‘suit’

seeking those damages.”   Id.   The Policy covers both Charleston

Gastroenterology and Dr. Matulis as an employee of Charleston

Gastroenterology “for acts within the scope of [his] employment

by [Charleston Gastroenterology] or while performing duties

related to the conduct of [Charleston Gastroenterology’s]

business.”   See id. at 82 (Section II.C.2.a). 3


          The Policy applies to “bodily injury” and “property

damage” only if three requirements are satisfied, two of which

are particularly pertinent here: (1) the “bodily injury” or

“property damage” is “caused by an ‘occurrence’ that takes place

in the ‘coverage territory,’” and (2) the “bodily injury” or




3 It is undisputed that the Policy covers both Charleston
Gastroenterology and Dr. Matulis for the claims alleged by the
claimants.


                                  5
“property damage” “occurs during the policy period.” 4    Id. at 71

(Section II.A.1.b(1).    “Bodily injury” is defined as “bodily

injury, sickness or disease sustained by a person, including

death.”   Id. at 85 (Section II.F.3).   “Occurrence” is defined as

“an accident, including continuous or repeated exposure to

substantially the same general harmful conditions.”      Id. at 86

(Section II.F.13).   The claimants did not allege property damage

claims in the state court lawsuits or the Notices of Claim, so

the court does not review further the relevant sections of the

Policy on “property damage.”


           The Policy also covers “‘personal and advertising

injury’ caused by an offense” arising out of Charleston

Gastroenterology’s business only if the offense was committed in

the “coverage territory” during the Policy period.    Id. at 72

(Section II.A.1.b(2)).    “Personal and advertising injury” is

defined as “injury, including consequential ‘bodily injury’”

arising out of one or more enumerated offenses, including, inter


4 The third requirement is that no entity covered under the
Policy, or an employee of such entity authorized to give or
receive notice of an “occurrence” or claim, knew that the
“bodily injury” or “property damage” “had occurred, in whole or
in part” prior to the policy period. Policy, at 71 (Section
II.A.1.b(1)) (emphasis added). If the entity or employee knew
that the “bodily injury” or “property damage” occurred prior to
the policy, then “any continuation, change or resumption of such
‘bodily injury’ or ‘property damages’ during or after the policy
period will be deemed to have been known before the policy
period.” Id. (Section II.A.1.b(1)(c)).


                                  6
alia: “[f]alse arrest, detention or imprisonment,” “[o]ral or

written publication, in any manner, of material that slanders or

libels a person,” and “[o]ral or written publication, in any

manner, of material that violates a person’s right of privacy.”

See id. at 87 (Section II.F.14) (emphasis added).


          The Policy limits coverage based on three relevant

exclusions.    First, the “Expected or Intended Injury” exclusion

applies to “‘[b]odily injury’ or ‘property damage’ expected or

intended from the standpoint of the insured.”    Id. at 74

(Section II.B.1.a).    Second, the “Professional Services”

exclusion applies to “‘[b]odily injury’, ‘property damage’ or

‘personal and advertising injury’ caused by the rendering or

failure to render any professional service.”    Id. at 76 (Section

II.B.1.j).    “Professional services” include, inter alia,

“[m]edical, surgical, dental, X-ray or nursing services

treatment, advice or instruction,” and “[a]ny health or

therapeutic service treatment, advice or instruction.”    Id.

(Section II.B.1.j(4)–(5)).    The exclusion notably states that:

          This exclusion applies even if the claims allege
          negligence or other wrongdoing in the supervision,
          hiring, employment, training or monitoring of others
          by an insured, if the “occurrence” which caused the
          “bodily injury” or “property damage”, or the offense
          which caused the “personal and advertising injury”,
          involved the rendering or failure to render of any
          professional service.




                                  7
Id. at 78 (Section II.B.1.j) (emphasis added).    Third and

final, the “Personal and Advertising Injury” exclusion

applies, inter alia, to any such injury “[c]aused by or at

the direction of the insured with the knowledge that the

act would violate the rights of another and would inflict

‘personal and advertising injury.’”   Id. at 79 (Section

II.B.1.p(1)).   Pursuant to the Policy, Westfield will not

pay medical expenses for “bodily injury” excluded from

coverage.   See id. at 79 (Section II.B.2.g).


            Based on the Policy, Westfield filed this case seeking

a declaratory judgment that the Policy does not provide coverage

for the defense or indemnification of any of the claims asserted

by the claimants in state court in connection with the alleged

sexual assault and/or the provision of inadequate medical care

by Dr. Matulis.   See Westfield Compl., at 15.   Westfield also

asserts that the Policy does not provide coverage for the

defense or indemnification of any future related claims that

might be filed against Dr. Matulis or Charleston

Gastroenterology, including any class actions that may be

certified in any of the underlying state civil actions.    See id.

Finally, based on the lack of coverage, Westfield asserts that

it does not have a duty to defend or indemnify Dr. Matulis or




                                  8
Charleston Gastroenterology in the existing state civil actions

or in related actions that might be brought.   See id. at 16.


           Westfield filed the motion for summary judgment and a

memorandum of law in support on November 30, 2017.   See Pl.’s

Mot. Summ. J., ECF 113 (“Motion”); Pl.’s Memo. Supp. Mot. Summ.

J., ECF 114 (“Memo”).   Four claimants -- J.L., K.H., J.W., and

A.G. -- filed opposition briefs between December 14, 2017 and

December 20, 2017.   See J.L.’s Resp., ECF No. 120 (“J.L.’s

Resp.”); K.H.’s Memo. Oppos., ECF No. 121 (“K.H.’s Resp.”);

J.W.’s Resp., ECF No. 122 (“J.W.’s Resp.”); A.G.’s Resp., ECF

No. 123 (“A.G.’s Resp.”).   Westfield filed a combined reply on

December 21, 2017 to address the opposition briefs collectively.

See Pl.’s Combined Reply, ECF No. 124 (“Combined Reply”).


           It is undisputed that both Dr. Matulis and Charleston

Gastroenterology are insured under the Policy and that the

claims arose from the coverage territory during the Policy

period.   However, neither Dr. Matulis nor Charleston

Gastroenterology has appeared in this action to oppose

Westfield’s position.   Pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure, Westfield filed a motion for the entry

of default judgment against Dr. Matulis and Charleston

Gastroenterology on October 26, 2017.   See Pl.’s Mot. Default

J., ECF No. 95.   The court granted the motion and entered



                                 9
default judgment against Dr. Matulis and Charleston

Gastroenterology on February 14, 2018.     See Order, ECF No. 128.

          Soon after, claimant J.W. filed a civil action in the

Circuit Court of Kanawha County on March 1, 2018 (civil case no.

18-c-205).   See J.W.’s Compl., ECF No. 134-1, Ex. 1.   On March

8, 2018, J.W. filed a motion for leave to amend her answer in

this case to assert a counterclaim for declaratory judgment

against Westfield, pursuant to Rule 15(a)(2) of the Federal

Fules of Civil Procedure and Rule 16.1(f)(1) of the Local Rules

of Civil Procedure for the United States District Court for the

Southern District of West Virginia.    See Def. J.W.’s Mot. Leave

Am. Answer, ECF No. 134.   J.W.’s motion seeks a declaratory

judgment finding that the Policy “provides coverage for some

claims asserted by J.W.” against Dr. Matulis and Charleston

Gastroenterology in her state court lawsuit.    Def. J.W.’s Am.

Answer, ECF No. 134-2, Ex. 2, at 10.


                        II.   Legal Standard


     A.   Summary judgment.


          A party is entitled to summary judgment “if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”   Fed. R. Civ. P. 56(c).   Material facts are


                                 10
those necessary to establish the elements of a party’s cause of

action.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).


     B.    Leave to amend answer.


           Under Rule 15(a) of the Federal Rules of Civil

Procedure, the court “should freely give leave [to amend] when

justice so requires.”   Alternatively, under Rule 15(d) of the

Federal Rules of Civil Procedure, the court “may, on just terms,

permit a party to serve a supplemental pleading setting out any

transaction, occurrence, or event that happened after the date

of the pleading to be supplemented.”   Rule 16(b) of the Federal

Rules of Civil Procedure directs that “a schedule may be

modified only for good cause.”   Similarly, Rule 16(f)(1) of the

Local Rules of Civil Procedure for the Southern District of West

Virginia permits amendments to pleadings “for good cause.”


           J.W.’s motion for leave to amend her answer to assert

a counterclaim for declaratory judgment against Westfield is

based on J.W.’s filed complaint in the Circuit Court of Kanawha

County, which she filed well after briefings had completed on

Westfield’s motion for summary judgment.   See J.W.’s Compl., ECF

No. 134-1, Ex. 1.   The court takes notice of A.G.’s filed

complaint in state court.   The claims that J.W. alleges in her

complaint are fully considered by the court in this opinion as


                                 11
they are identical to claims alleged by other claimants,

including violation of the right of privacy; false detention;

medical negligence; negligent hiring, retention, and

supervision; negligent infliction of emotional distress; and

battery.   See id. ¶¶ 14–31.   Inasmuch as these claims are

already considered, leave to amend on this basis is futile and

the court does not find good cause to allow the amendment.


           J.W.’s complaint also raises an additional claim from

J.W.’s husband, alleging that the husband “has been deprived of

the consortium, society and comfort of his wife” such that he

has suffered and will continue to suffer mental anguish.      Id.

¶ 33.   J.W. listed her husband as a potential claimant in her

Notice of Claims against Dr. Matulis and Charleston

Gastroenterology.   See J.W.’s Notice of Claim, ECF 115-1, Ex. M

(against Dr. Matulis); J.W.’s Notice of Claim, ECF 115-2, Ex. N

(against Charleston Gastroenterology).    However, the listing of

this additional “claimant” does not change the court’s analysis

or conclusion regarding summary judgment because the husband’s

claim arises from the same conduct as J.W.’s claim.


                           III. Discussion


           In cases grounded in diversity jurisdiction, “federal

courts are to apply the substantive law the State in which they

are sitting would apply if the case had originated in a State


                                 12
court.”   Stonehocker v. Gen. Motors Corp., 587 F.2d 151, 154

(4th Cir. 1978) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64,

78 (1938)).    Under West Virginia law, “[d]etermination of the

proper coverage of an insurance contract when the facts are not

in dispute is a question of law.”     Syl. Pt. 1, Tennant v.

Smallwood, 568 S.E.2d 10, 11 (W. Va. 2002).


            Language in an insurance policy should be given its

“plain, ordinary meaning.”    Syl. Pt. 8, Cherrington v. Erie Ins.

Prop. & Cas. Co., 745 S.E.2d 508, 511 (W. Va. 2013) (citation

omitted).    “The interpretation of an insurance contract,

including the question of whether the contract is ambiguous, is

a legal determination . . . .”    Syl. Pt. 2, Riffe v. Home

Finders Assocs., Inc., 517 S.E.2d 313, 314 (W. Va. 1999); see

also Syl. Pt. 4, W. Virginia Fire & Cas. Co. v. Stanley, 602

S.E.2d 483, 486 (W. Va. 2004) (“The question as to whether a

contract is ambiguous is a question of law to be determined by

the court.”).    “Where the provisions of an insurance policy

contract are clear and unambiguous they are not subject to

judicial construction or interpretation, but full effect will be

given to the plain meaning intended.”     Syl. Pt. 1, Christopher

v. U.S. Life Ins. Co. in City of New York, 116 S.E.2d 864, 864

(W. Va. 1960); see also Glen Falls Ins. Co v. Smith, 617 S.E.2d

760, 767–68 (W. Va. 2005).    However, an insurance contract is




                                 13
ambiguous if “reasonable people can differ about the meaning.”

Syl. Pt. 1, D'Annunzio v. Sec.-Connecticut Life Ins. Co., 410

S.E.2d 275, 276 (W. Va. 1991).    All ambiguities are construed in

favor of the insured.   Id.; see also Horace Mann Ins. Co. v.

Leeber, 376 S.E.2d 581, 584 (W. Va. 1988) (“. . . any ambiguity

in the language of an insurance policy is to be construed

liberally in favor of the insured.”).    “An insurance policy

should never be interpreted so as to create an absurd result,

but instead should receive a reasonable interpretation,

consistent with the intent of the parties.”    Syl. Pt. 2,

D'Annunzio, 410 S.E.2d at 276.


          Liability insurance under West Virginia law creates

two duties for the insurer: a duty to defend and a duty to

provide coverage (i.e., to indemnify).    See Aetna Cas. & Sur.

Co. v. Pitrolo, 342 S.E.2d 156, 160 (W. Va. 1986).    Generally,

an insurer's duty to defend is broader than the duty to

indemnify.   Leeber, 376 S.E.2d at 584; Donnelly v.

Transportation Ins. Co., 589 F.2d 761, 765 (4th Cir. 1978).     An

insurer must defend its insured “if the claim stated in the

underlying complaint could, without amendment, impose liability

for risks the policy covers.”    Bowyer v. Hi-Lad, Inc., 609

S.E.2d 895, 912 (W. Va. 2004); see also Pitrolo, 342 S.E.2d at

160 (“As a general rule, an insurer's duty to defend is tested




                                 14
by whether the allegations in the plaintiff's complaint are

reasonably susceptible of an interpretation that the claim may

be covered by the terms of the insurance policy.”).    An insurer

must look beyond the bare allegations contained in the pleadings

and “conduct a reasonable inquiry into the facts in order to

ascertain whether the claims asserted may come within the scope

of the coverage that the insurer is obligated to provide.”     Syl.

Pt. 6, Farmers & Mechs. Mut. Ins. Co. v. Cook, 557 S.E.2d 801,

803 (W. Va. 2001) (citation omitted).    For the duty to defend to

arise, “[t]here is no requirement that the facts alleged in the

complaint specifically and unequivocally make out a claim within

the coverage.”   Pitrolo, 342 S.E.2d at 160 (citation omitted);

see also Leeber, 376 S.E.2d at 584.    An insurer must defend all

the claims “[i]f part of the claims against an insured fall

within the coverage of a liability insurance policy and part do

not.”   Leeber, 376 S.E.2d at 584 (citing Donnelly, 589 F.2d at

765).   However, the insurer is not required to defend a case

against the insured “if the alleged conduct is entirely foreign

to the risk insured against.”   Id.


           A court must liberally construe any questions

regarding an insurer's duty to defend in favor of the insured.

See Pitrolo, 342 S.E.2d at 160.    Furthermore, “[w]here the

policy language involved is exclusionary, it will be strictly




                                  15
construed against the insurer in order that the purpose of

providing indemnity not be defeated.”    Syl. Pt. 4, Cook, 557

S.E.2d at 803 (citation omitted).


     A.   Claims for the intentional sexual misconduct of Dr.
          Matulis.


          Several claimants allege the intentional tort of

battery for having suffered bodily injury as a result of being

sexually assaulted by Dr. Matulis during their respective

medical procedures. 5   See, e.g., T.W.’s Am. Compl., ECF No. 113-

2, Ex. B, ¶¶ 5–12; J.L.’s Compl., ECF No. 113-3, Ex. C, ¶¶ 19–

23; K.H.’s Compl., ECF No. 113-4, Ex. D, ¶ 8; B.D.’s Notice of

Claim, ECF No. 113-6, Ex. F, at 2.    For these claims to be

covered under the Policy, the claims of bodily injury must have

been caused by an “occurrence” that took place in the “coverage

territory,” during the period of the Policy coverage, and was

not known to have occurred before the Policy period.    See

Policy, at 71 (Section II.A.1.b(1)).    It is undisputed that the

claims of bodily injury took place in the “coverage territory”

during the Policy period and were not known before the Policy




5 J.L. argues that “bodily injury” is a vague term in the Policy
and that it should be construed against the insurer. J.L.’s
Resp., at 4. However, there is no dispute that the claimants
suffered bodily injury in these cases.


                                 16
period.     The court therefore considers whether the conduct

giving rise to the claims is an “occurrence.”


            The Policy defines an “occurrence” as “an accident,

including continuous or repeated exposure to substantially the

same general harmful conditions.”      Id. at 86 (Section II.F.13).

The Policy does not define “accident.”     In another case in which

the insurance policy at issue had the same definition of

“occurrence,” the Supreme Court of Appeals of West Virginia

noted the following definition for “accident”:

            [a]n ‘accident’ generally means an unusual,
            unexpected and unforeseen event.... An accident
            is never present when a deliberate act is
            performed unless some additional unexpected,
            independent and unforeseen happening occurs which
            produces the damage.... To be an accident, both
            the means and the result must be unforeseen,
            involuntary, unexpected, and unusual.

State Bancorp, Inc. v. U.S. Fid. & Guar. Ins. Co., 483 S.E.2d

228, 234 (W. Va. 1997) (per curiam) (citations omitted)

(alteration in original); see also Columbia Cas. Co. v.

Westfield Ins. Co., 617 S.E.2d 797, 800 (W. Va. 2005) (applying

this definition of “accident”).    “[T]he definition of an

‘occurrence’ does not include actions which are intended by the

insured.”    State Bancorp, 483 S.E.2d at 235 (emphasis in

original).    Based on these definitions, the court in State

Bancorp found that the intentional acts of the insured -- tort

of outrage, tort of civil conspiracy, and violation of state


                                  17
banking laws -- were not “accidents” and therefore were not

covered under the insurance policy.     See id. at 236.


          With respect to sexual misconduct, the Supreme Court

of Appeals has also found that “[i]n an insurance liability

policy, a claim based on sexual harassment does not come within

the definition of ‘occurrence,’ which is defined as ‘an

accident, including continuous or repeated exposure to

substantially the same general harmful conditions.’”      Syl. Pt.

2, Smith v. Animal Urgent Care, Inc., 542 S.E.2d 827, 828 (W.

Va. 2000).


          “Under an intentional acts exclusion, a policyholder

may be denied coverage only if the policyholder (1) committed an

intentional act and (2) expected or intended the specific

resulting damage.”   Syl. Pt. 7, Cook, 557 S.E.2d at 803

(emphasis in original).   With regard to sexual misconduct, the

Supreme Court of Appeals has held that:

          There is neither a duty to defend an insured in
          an action for, nor a duty to pay for, damages
          allegedly caused by the sexual misconduct of an
          insured, when the liability insurance policy
          contains a so-called “intentional injury”
          exclusion. In such a case the intent of an
          insured to cause some injury will be inferred as
          a matter of law.

Syl., Leeber, 376 S.E.2d at 582.     The Supreme Court of Appeals

echoed this holding in Dotts v. Taressa J.A. to conclude that




                                18
“language in a motor vehicle liability insurance policy defining

‘accident’ to include ‘bodily injury or property damage the

insured neither expected or intended’ is generally designed to

exclude coverage for an intentional tort such as sexual

assault.”    390 S.E.2d 568, 570–71 (W. Va. 1990).


            Westfield contends that there is no coverage for

allegations of sexual assault against Dr. Matulis or Charleston

Gastroenterology because Dr. Matulis’s acts were voluntary and

intentional, and therefore they cannot be considered an

accident.    See Memo, at 17–18.   Furthermore, Westfield asserts

that the “Expected or Intended Injury” exclusion precludes

coverage because such allegations of sexual misconduct fall

squarely within the exclusion as recognized by the Supreme Court

of Appeals in Leeber.    See id.   Claimants J.L., K.H., and J.W.

argue in response that whether the “Expected or Intended Injury”

exclusion applies hinges, not on whether Dr. Matulis intended

the acts, but on whether the acts were an “occurrence” from the

perspective of, or intended by, Charleston Gastroenterology and

its other employees.    See J.L.’s Resp., at 4–5; K.H.’s Resp., at

2; J.W.’s Resp., at 11–12.


            In Columbia Casualty Co. v. Westfield Insurance Co.,

the Supreme Court of Appeals considered the perspective from

which to determine liability coverage for an “occurrence.”     617



                                   19
S.E.2d 797 (W. Va. 2005).    The court considered whether the

suicide deaths of two inmates housed in the county jail were

“occurrences” 6 under the general liability insurance policy

issued to the county commission.      Id. at 798.   The insurance

company argued that the suicide deaths were not “occurrences”

because “the suicidal person deliberately intended his or her

own death.”   Id. at 799.   The court articulated the following

principle:

          In determining whether under a liability
          insurance policy an occurrence was or was not an
          “accident” —- or was or was not deliberate,
          intentional, expected, desired, or foreseen —-
          primary consideration, relevance, and weight
          should ordinarily be given to the perspective or
          standpoint of the insured whose coverage under
          the policy is at issue.

Id. at 797; see also Cherrington, 745 S.E.2d at 520 (applying

this principle).   The court found that “from the perspective or

standpoint of the insured [i.e., the county commission] . . .

the inmates’ deaths by suicide were not deliberate, intentional,

expected, desired, or foreseen by the [the insured] . . . . [I]t

must be concluded that the deaths were ‘accidents’ and thus

‘occurrences’ under the policy language in question.”      Columbia

Cas. Co., 617 S.E.2d at 801.




6 The insurance policy used the same definition for “occurrence”
as the Policy here. See Columbia Cas. Co., 617 S.E.2d at 799.


                                 20
           The language of “expected or intended from the

standpoint of the insured” is already part of the “Expected or

Intended Injury” exclusion of the Policy.   The court in Columbia

Casualty merely distinguished the standpoint of the insured from

those not covered by the insurance policy (i.e., the inmates).

The instant case is analogous to Smith in which Animal Urgent

Care and one of its employees, Dr. Yurko, were both insured

under the same general commercial liability policy.   542 S.E.2d

at 828.   Another employee, Ms. Smith, alleged that Dr. Yurko

sexually harassed her, and she consequently filed suit against

both Animal Urgent Care and Dr. Yurko.   Id.   The court held that

there was no duty on the part of the insurance company to defend

or indemnify Animal Urgent Care or Dr. Yurko because Dr. Yurko’s

sexual misconduct was deemed not to have been an “occurrence”

and fell within the insurance policy’s intentional acts

exclusion, whereunder the policy provided that “[t]his insurance

does not apply to . . . ‘[b]odily injury’ . . . expected or

intended from the standpoint of the insured.”   See id. at 831–

34.


           Similar to the instant case, the Supreme Court of

Appeals in Smith was presented with a circumstance in which the

sexual misconduct of one insured, Dr. Yurko, was surely not

intended from the standpoint of the other insured, Animal Urgent




                                21
Care.     The court did not parse the standpoints of the various

insureds as the claimants here now urge the court to do.       The

court reviewed the conduct of the insured actor who committed

the offense and found that it was not accidental and therefore

not an “occurrence.”     Thus, there was no coverage for any

insured, notwithstanding the allegation of negligence on the

part of the employer, Animal Urgent Care.     Here, intentional

assaults are the crux of the matter.     Applying the claimants’

reading of “from the standpoint of the insured” now to include

all insured entities under the Policy would produce an absurd

result.     See Syl. Pt. 2, D'Annunzio, 410 S.E.2d at 276 (“. . .

an insurance policy should never be interpreted so as to create

an absurd result . . . .”).


             Based on the foregoing, the claims of sexual

misconduct on the part of Dr. Matulis are not covered under the

Policy as against Dr. Matulis or Charleston Gastroenterology.


     B.      Claims for other intentional torts.


             Several claimants allege other intentional torts

against Dr. Matulis and Charleston Gastroenterology, including




                                  22
tort of outrage, 7 intentional and negligent infliction of

emotional distress, false detention, and invasion of privacy.

Unlike the allegations of sexual assault, these torts did not

result in bodily injury.       J.L., T.W., and J.W. allege that they

suffered emotional distress as a result of Dr. Matulis and

Charleston Gastroenterology’s intentional or reckless acts.

See, e.g., T.W.’s Am. Compl., ECF No. 113-2, Ex. B, ¶ 20; J.L.’s

Compl., ECF No. 113-3, Ex. C, ¶¶ 42–46; J.W.’s Compl., ECF No.

134-1, Ex. 1, ¶¶ 27–28.       J.W. alleges that Dr. Matulis and

Charleston Gastroenterology improperly detained her or

contributed to her detention “for a purpose unrelated to a

professional service, medical, surgery procedure, treatment, or

healthcare.” 8    Id. ¶ 20.   Similarly, J.L. argues that her

pleadings “can be interpreted to include false detention” and

that she believes Dr. Matulis violated her right to privacy by

making an oral publication about her body while she was under

anesthesia.      J.L.’s Resp., at 5-6.   J.L.’s complaint does not


7 Under West Virginia law, the tort of outrage is also known as
intentional infliction of emotional distress. See Camden-Clark
Mem'l Hosp. Corp. v. Tuan Nguyen, 807 S.E.2d 747, 753 n.15 (W.
Va. 2017); Whitehair v. Highland Memory Gardens, Inc., 327
S.E.2d 438, 440 (W. Va. 1985).
8 In J.W.’s response, she argues that the court does not have
enough facts to determine that claims she might potentially
bring, such as slander or libel, would not be covered by the
Policy. J.W.’s Resp., ECF No. 122, at 9. The court, however,
addresses the claims J.W. asserts in her complaint rather than
hypothetical claims raised in J.W.’s response.


                                    23
expressly include these allegations or causes of action. See

J.L.’s Compl., ECF No. 113-3, Ex. C.


           J.W. also asserts in her lawsuit that the defendants

did not inform the authorities or herself about Dr. Matulis’s

“improper and negligent acts,” but instead provided her and the

public with inaccurate information, which violated her right to

privacy.   J.W.’s Compl., ECF No. 134-1, Ex. 1, ¶¶ 14–17, 27–28. 9

Although A.G. is uncertain as to whether Dr. Matulis assaulted

her during her procedure, she claims that Dr. Matulis invaded

her privacy inasmuch as she did not consent to have medical

procedures performed by a physician with professional

impairments.   A.G.’s Compl., ECF No. 113-11, Ex. K, ¶¶ 24–26.

A.G. also asserts claims in her state court case on behalf of a

potential class of female patients who may have suffered non-

physical harm as a result of Dr. Matulis’s conduct.    Id. ¶¶ 33–

46; A.G.’s Resp., at 9–10.


           Westfield contends that since these claims involve

either the intentional conduct of Dr. Matulis or the rendering

of professional services, they are exempt from coverage under

the Policy exclusions.   See Combined Reply, at 14–15; Pl.’s




9 J.W. attached her state court complaint to her motion for leave
to amend her answer to include a counterclaim for declaratory
judgment. See J.W.’s Compl., ECF No. 134-1, Ex. 1.


                                 24
Resp. J.W.’s Mot. Leave Am. Answer, ECF No. 136, at 6–7.      In

distinguishing “bodily injury” from “personal injury,” the

Supreme Court of Appeals has held that:

            It is well settled in insurance law that “bodily
            injury” and “personal injury” are not synonyms and
            that these phrases have two distinct definitions. The
            term “personal injury” is broader and includes not
            only physical injury but also any affront or insult to
            the reputation or sensibilities of a person. “Bodily
            injury,” by comparison, is a narrow term and
            encompasses only physical injuries to the body and the
            consequences thereof.

Smith, 542 S.E.2d at 831 (internal quotations and citations

omitted).    Since these intentional torts do not involve bodily

injury, the “Expected or Intended Injury” exclusion is not

applicable.    The court instead interprets these claims to be

alleging “personal injury” within the category of “personal and

advertising injury.”


            The “Professional Services” exclusion of the Policy

excludes “personal injuries” from coverage that are “caused by

the rendering or failure to render any professional service.”

See Policy, at 76, 78.    “The term ‘professional services’

contained in a commercial general liability policy, when not

otherwise specifically defined, denotes those services rendered

by someone with particularized knowledge or skill in his or her

chosen field.”    Syl. Pt. 1, Boggs v. Camden-Clark Mem’l Hosp.

Corp., 693 S.E.2d 53, 55 (W. Va. 2010).    The Policy lists




                                 25
several types of “professional services,” including “[m]edical,

surgical, dental, X-ray or nursing services treatment, advice or

instruction.”   Id. at 76.   The colonoscopies and other medical

procedures that Dr. Matulis performed on the claimants fall

squarely within “[m]edical, surgical . . . services.”      See id.


           The “Personal and Advertising Injury” exclusion of the

Policy excludes coverage for “personal injuries” “[c]aused by or

at the direction of the insured with the knowledge that the act

would violate the rights of another and would inflict ‘personal

and advertising injury.’”    Id. at 79 (emphasis added).


           A.G. supports her claim that coverage for the personal

injury of invasion of privacy not grounded in sexual misconduct

is covered under the Policy by citing Tackett v. American

Motorists Insurance Co., a case before the Supreme Court of

Appeals.   See A.G.’s Resp., at 9–10 (citing 584 S.E.2d 158 (W.

Va. 2003)).   In Tackett, an employee of the retail store

Gadzooks, Inc. sexually harassed a young woman while she was

shopping at the store.   584 S.E.2d at 160–61.   Gadzooks was

insured under a commercial general liability policy.    Id.    The

allegations in the woman’s complaint did not assert “bodily

injury,” which would have been excluded from coverage under the

intentional act exclusion of the policy, but rather asserted

claims for “personal injury,” which the Supreme Court of Appeals



                                 26
found were not excluded from coverage. 10   Id. at 166–68.   A.G.’s

claims of emotional distress caused by invasions of privacy not

grounded in sexual misconduct are based on the medical

procedures performed by the “impaired” Dr. Matulis.    These

claims are clearly within the “Professional Services” exclusion.


          Similarly, the false detention claims are “personal

injuries” caused by the false detention of claimants undergoing

professional medical services.   These claims are also excluded

from coverage under the “Professional Services” exclusion.     See,

e.g., J.L.’s Compl., ECF No., 113-3, Ex. C, ¶ 18 (“On October

16, 2015, Plaintiff presented to Day Surgery Center for an

esophagogastroduodenoscopy procedure to be performed by Dr.

Matulis . . . .”) (emphasis added); J.W.’s Compl., ECF No. 134-

1, Ex. 1, ¶ 6 (“In May, 2015, the Plaintiff was a patient of Dr.

Matulis . . . . She was admitted as an outpatient to the Day

Surgery Center for a routine colonoscopy.”) (emphasis added).


          In considering the invasion of privacy claims made by

T.W., J.L. and J.W., all of whom allege to have been assaulted



10The only pertinent exclusion for personal injury in the
Tackett policy concerned slander: “[t]his insurance does not
apply to . . . ‘[p]ersonal injury’ . . . [a]rising out of oral
. . . publication of material, if done by or at the direction of
the insured with knowledge of its falsity.” 584 S.E.2d at 167
(alterations in original). The Policy in the instant case has a
somewhat similar exclusion for slander. See Policy, at 79
(Section II.B.1.p(2)).


                                 27
by Dr. Matulis, the court considers the decision of the United

States District Court for the Northern District of West Virginia

in Erie Insurance Property & Casualty Company, Inc. v. Edmond.

785 F. Supp. 2d 561 (N.D.W. Va. 2011).   In Edmond, an insurance

provider filed a declaratory judgment action to determine if

there were a duty to defend the insured defendants in the

underlying state court action.   Id. at 563.   The state court

action alleged certain torts including, inter alia, intentional

or negligent infliction of emotional distress, false

imprisonment, invasion of privacy, and creating a hostile work

environment through sexual harassment.   Id.   The insurance

policy included an exclusion for “Knowing Violation of Rights of

Another,” in which coverage is not provided for “‘[p]ersonal and

advertising injury’ caused by or at the direction of the insured

with the knowledge that the act would violate the rights of

another and would inflict ‘personal and advertising injury.’”

Id. at 568.   The court noted that:

          Importantly, under West Virginia law, a
          defendant's intent to cause injury to another
          “will be implied as a matter of law in instances
          of sexual misconduct,” including “allegations of
          sexual harassment.” . . . Thus, if the claims of
          “false imprisonment” and “invasion of privacy”
          alleged in the underlying complaint are
          predicated on instances of sexual misconduct or
          harassment by Mr. Edmond, the “knowing violation
          of rights of another” exclusion would apply and
          extinguish Erie's duty to defend.




                                 28
Id. at 568–69 (quoting Smith, 542 S.E.2d at 832–33).

Ultimately, the court found that “[t]he allegations of ‘false

imprisonment’ and ‘invasion of privacy’ [were] sufficiently

based on Mr. Edmond's alleged sexual misconduct and harassment

to imply the fact that he acted intentionally and with knowledge

that his actions ‘would violate the rights of another.’”    Id. at

569.


          The Edmond policy and the Policy here share the

identical definition for “personal and advertising injury.”    See

id. at 567; Policy, at 87 (Section II.F.14).   The “Knowing

Violation of Rights of Another” exclusion in Edmond is also

identical to the first part of the “Personal and Advertising

Injury” exclusion in the Policy here.   See Edmond, 785 F. Supp.

2d at 568; Policy, at 79 (Section II.B.1.p(1)).   The allegations

in T.W., J.W. and J.L.’s pleadings demonstrate that their

invasion of privacy claims are rooted in Dr. Matulis’s sexual

misconduct.   See J.W.’s Compl., ECF No. 134-1, Ex. 1, ¶ 10

(“Plaintiffs were contacted by law enforcement personnel and

were told that Dr. Matulis had engaged in . . . sexual

misconduct during the December 2015 surgical procedure.”);

J.L.’s Compl. ECF No. 113-3, Ex. C, ¶ 20 (“Without her knowledge

or consent, and while Plaintiff was under anesthesia and

incapacitated, Defendant Dr. Matulis placed his hands upon her,




                                29
upon or inside her hospital gown, and pulled away her hospital

gown for the purpose of ogling and/or fondling her breasts.”);

T.W.’s Am. Compl., ECF No. 113-2, Ex. B, ¶¶ 8–9 (asserting that

during her colonoscopy, while she was under anesthesia and

incapacitated, Dr. Matulis fondled her breasts and “used his

fingers to repeatedly penetrate her vagina.”).


          The court finds that these invasion of privacy claims

are “unambiguously root[ed] in [the insured’s] alleged sexual

misconduct” and infers intent to cause personal injury on the

part of Dr. Matulis. 11   See Edmond, 785 F. Supp. 2d at 569.

Accordingly, the “Personal and Advertising Injury” exclusion in

the Policy applies to the invasion of privacy claims grounded in

the sexual misconduct of Dr. Matulis and excludes coverage.


     C.   Claims of medical malpractice and medical negligence.


          Several claimants either allege medical negligence or

malpractice, or have submitted a “Notice of Claim” to notify Dr.

Matulis and Charleston Gastroenterology that they failed to meet

the standard of care owed to the claimants as medical patients.

See, e.g., B.D.’s Notice of Claim, ECF No. 113-6, Ex. F, at 1–2;

A.H.’s Notice of Claim, ECF No. 113-7, Ex. G, at 1–2; A.G.’s


11The same reasoning applies to support the exclusion of the
false detention claims which the court has already found to be
excluded from coverage of the Policy under the “Professional
Services” exclusion.


                                  30
Compl., ECF No. 113-11, Ex. K, ¶¶ 15–23.   A.G. specifically

contends that based on Dr. Matulis’s impairment -- his

propensity to assault female patients while performing

colonoscopies -- she was injured because “she could not receive

a competent colonoscopy from Matulis due to his impairment.”

A.G.’s Resp., at 6.


           Claims alleging medical negligence clearly arise from

the doctor-patient relationship between the claimant and Dr.

Matulis.   As previously discussed, the “Professional Services”

exclusion in the Policy here applies to “bodily injury” and

“personal and advertising injury” “caused by the rendering or

failure to render any professional service,” including

“[m]edical, surgical . . . services treatment, advice or

instruction.”   Policy, at 76 (Section II.B.1.j(4)). This

exclusion even extends to claims of “negligence or other

wrongdoing in the supervision, hiring, employment, training or

monitoring of others” if the injury arose from the “rendering or

failure to render of any professional service.”   See id. at 78.


           Regardless of the title of the claim asserted against

Dr. Matulis or Charleston Gastroenterology, all claims sounding

in medical negligence (i.e., claims that Dr. Matulis did not

meet the standard of care required in performing colonoscopies

and related procedures) are excluded from coverage under the



                                31
Policy pursuant to the “Professional Services” exclusion.   When

considering “professional services” exclusions in commercial

general liability policies, the Supreme Court of Appeals of West

Virginia has noted that:

          The inclusion in a standard commercial general
          liability policy of language that excludes coverage
          for “professional liability” is specifically designed
          to shift the risk of liability for claims arising in
          connection with the performance of professional
          services away from the insurance carrier and onto the
          professional. Professionals wishing to insure
          themselves against the risk of liability in connection
          with the rendering of their professional services may
          opt to purchase separate insurance coverage, known as
          an errors and omissions policy.

Webster Cty. Solid Waste Auth. v. Brackenrich & Assocs., Inc.,

617 S.E.2d 851, 858 (W. Va. 2005), overruled on other grounds

by, Cherrington, 745 S.E.2d 508 (finding that defective

workmanship causing bodily injury or property damage constitutes

an “occurrence” under a commercial general liability policy).

Therefore, any claims against Charleston Gastroenterology

related to Dr. Matulis’s alleged medical negligence or

malpractice are also excluded from coverage under the Policy.


     D.   Claims against Charleston Gastroenterology sounding in
          negligence.


          Some claimants allege claims against Charleston

Gastroenterology for negligently supervising Dr. Matulis or for

negligently retaining him after they allegedly became aware that

he was sexually assaulting and/or harassing female patients.


                               32
See J.L.’s Resp., 2, 7–8; K.H’s Resp., at 2; J.W.’s Resp., at 9–

10; A.G.’s Resp., at 6–7; J.W.’s Compl., ECF No. 134-1, Ex. 1,

¶¶ 22–26.    Westfield contends that the “Professional Services”

exclusion applies to each of these claims because they all arise

out of a doctor-patient relationship between Dr. Matulis and the

claimant in the performance of a medical procedure.    Memo, at

19.   Again, the Policy specifically states that:

            [The “Professional Services”] exclusion applies even
            if the claims allege negligence or other wrongdoing in
            the supervision, hiring, employment, training or
            monitoring of others by an insured, if the
            “occurrence” which caused the “bodily injury” . . . or
            the offense which caused the “personal and advertising
            injury”, involved the rendering or failure to render
            of any professional service.

Policy, at 78 (emphasis added).


            Westfield further argues that the claimants’ pleadings

of negligence cannot create coverage under the Policy where it

would not otherwise exist by virtue of an intentional act

exclusion.    Id. at 19–20 (quoting Smith, 542 S.E.2d at 834

(“[T]he inclusion of negligence-type allegations in a complaint

that is at its essence a sexual harassment claim will not

prevent the operation of an ‘intentional acts’ exclusion

contained in an insurance liability policy which is defined as

excluding ‘bodily injury’ ‘expected or intended from the

standpoint of the insured.’”)).




                                  33
          The responding claimants offer differing arguments in

support of their contentions for coverage under the Policy for

claims of negligent retention and supervision against Charleston

Gastroenterology.   J.L. contends that she “clearly pleaded

negligence counts separate from the actions of Matulis,” J.L.’s

Resp., at 8, and that “[c]ourts in West Virginia recognize

negligent retention and supervision of an employee as an

independent cause of action,” id. at 7 (quoting Charleston Area

Med. Ctr., Inc. v. Nat'l Union Fire Ins., No. 2:09-CV-00573,

2011 WL 2161534, at *6 (S.D.W. Va. June 1, 2011)). 12    In

particular, she argues that negligence on the part of other

Charleston Gastroenterology employees pertaining to Charleston

Gastroenterology’s negligent retention or failure to supervise

Matulis was not a medical service to which the “Professional

Services” exclusion would apply.     See id. at 9–11.   Similarly,

K.H. responds that she had specifically pled negligence causes

of action against Charleston Gastroenterology, and that these

claims are covered under the Policy.     See K.H.’s Resp., at 2.




12The court notes that J.L. cites other jurisdictions in support
of her contention that negligent supervision should not be
excluded under intentional acts or professional services
exclusions because the supervision was independent from claims
of sexual assault. See J.L.’s Resp., at 7–8, 11–12. However,
the court is guided, as is required, by the laws of West
Virginia.


                                34
          J.W.’s response alleges that claims against Charleston

Gastroenterology for negligently retaining and/or supervising

Dr. Matulis might be covered under the Policy.      See J.W.’s

Resp., at 9–10, 12.    J.W. later formally included these claims

in her complaint in the Circuit Court of Kanawha County.      See

J.W.’s Compl., ECF No. 134-1, Ex. 1, ¶¶ 22–26.      She asserts that

these administrative failures, occurring before her doctor-

patient relationship began with Dr. Matulis, were the cause of

her injury.    See id. at 14.   Similarly, A.G. notes that Dr.

Matulis’s impairment, and Charleston Gastroenterology’s

knowledge thereof long preceded her doctor-patient relationship

with Dr. Matulis, and therefore the negligence occurred before

any medical service was provided.      See A.G.’s Resp., at 7.


          As an initial matter, the mere pleading of negligence

on the part of someone other than Dr. Matulis is not sufficient

under West Virginia law to invoke coverage of an insurance

policy with an intentional act exclusion.      In both Leeber and

Smith, in addition to the intentional torts alleged against the

insured accused of sexual misconduct, claims for negligence were

brought against the employer and co-insured of those

individuals.    See Leeber, 376 S.E.2d at 587; Smith, 542 S.E.2d

at 833–34.    The Supreme Court of Appeals of West Virginia stated

in Leeber that “allegations of ‘negligence’ in the complaint are




                                  35
‘a transparent attempt to trigger insurance coverage by

characterizing allegations of [intentional] tortious conduct

under the guise of ‘negligent’ activity.”   376 S.E.2d at 587.

As previously noted, the Smith court found that “the inclusion

of negligence-type allegations in a complaint that is at its

essence a sexual harassment claim will not prevent the operation

of an ‘intentional acts’ exclusion.”   542 S.E.2d at 834.


          In further support of the holdings in Leeber and

Smith, the Supreme Court of Appeals answered the following

certified question from the United States District Court for the

Northern District of West Virginia:

          Applying West Virginia public policy and rules of
          contract construction, do the unambiguous
          exclusions in [the insurer’s] policy for bodily
          injury or property damage “which is expected or
          intended by any insured even if the actual injury
          or damage is different than expected or
          intended,” and “arising out of any criminal act
          committed by or at the direction of any insured,”
          and the unambiguous exclusion in Erie's policy
          for “bodily injury, property damage, or personal
          injury expected or intended by ‘anyone we
          protect’ ...,” preclude liability coverage for
          insureds who did not commit any intentional or
          criminal act?

Am. Nat’l Prop. & Cas. Co. v. Clendenen, 793 S.E.2d 899, 902 (W.

Va. 2016).    In Clendenen, teenagers Sheila Eddy and Rachel Shoaf

plotted and ultimately killed another teenager, Skylar Neese.

Id. at 903.   The victim’s parents sued the killers’ parents for,




                                 36
inter alia, negligent supervision of their children. 13   Id. 902–

03.   At the time of the murder, the killers’ parents had

homeowner’s insurance policies containing intentional injury

exclusions, not unlike the one in the Policy here. See id. at

903–04.


           In Clendenen, the “focus of the intentional/criminal

acts exclusions is on the cause of the damages, not the

negligent supervision and negligent entrustment causes of

actions alleged against [the parents].”   Id. at 911.

Accordingly, the court held that “[o]ur case law makes it clear

that our public policy and rules of construction require courts

to apply intentional and criminal act exclusions to torts based

on intentional acts even when the claims are couched in terms of

negligence.”   Id.   “[I]ntentional acts exclusions and exclusions

that remove a whole class of injuries from coverage are

consistent with the public policy of [West Virginia], even where

the result of the same is to deprive innocent victims of

compensation.”   Id. (citing Leeber, 376 S.E.2d at 586–87).   In

light of the holding and reasoning of Clendenen, the claims in

the instant case that allege injury against Charleston


13The court notes that defendant Tara Clendenen was the guardian
or custodian of defendant Sheila Eddy. See 793 S.E.2d at 903.
The court further notes that there is no allegation that the
parents or guardians knew or should have known that the children
were plotting to murder their friend. See id.


                                 37
Gastroenterology sounding in the negligent supervision or

retention of Dr. Matulis arose from Dr. Matulis’s own

intentional acts.     These claims are not covered under the Policy

based on the “Expected or Intended Injury” exclusion.


           The Supreme Court of Appeals has provided further

basis to exclude the negligence claims raised by claimants

against Charleston Gastroenterology.    In West Virginia Fire &

Casualty Co. v. Stanley, a liability insurer brought a

declaratory judgment action seeking a declaration that the

policy did not provide coverage for sexual abuse.      602 S.E.2d

483, 487 (W. Va. 2004).    The insureds had a homeowner’s

insurance policy with an expected or intended injury exclusion:

“We will not cover bodily injury or property damage that is

expected or intended by a Covered Person.”    Id.   The son of the

insured was alleged to have sexually abused a relative who was

also a minor.   Id.   In the underlying complaint, the plaintiffs

(i.e., the assaulted minor and her parents) sued the insureds

for negligent supervision of their son, alleging that the

insureds knew that the son possessed sexual deviancies.      Id. at

496-97.   Importantly, the complaint alleged that the insureds’

actions were “negligent,” as well as “intentional, willful,

wanton, malicious, reckless, and outrageous.”    Id.




                                  38
           The Supreme Court of Appeals noted that “[a]lthough

the word ‘negligent’ is used in their allegations against [the

insureds], intentional conduct is actually described.”   Id. at

497.   The alleged “negligent” acts of the insureds were excluded

under the intentional acts exclusion of the insurance policy

because the court reasoned that:

           The usual meaning assigned to “wilful,” “wanton”
           or “reckless,” according to taste as to the word
           used, is that the actor has intentionally done an
           act of an unreasonable character in disregard of
           a risk known to him or so obvious that he must be
           taken to have been aware of it, and so great as
           to make it highly probable that harm would
           follow. It usually is accompanied by a conscious
           indifference to the consequences, amounting
           almost to willingness that they shall follow; and
           it has been said that this is indispensable.

Id. (emphasis in original).


           Several of the claimants here directly allege that

Charleston Gastroenterology knew of Dr. Matulis’s sexual

misconduct and did nothing about it.   See, e.g., T.W. Am.

Compl., ECF No. 113-2, Ex. B, ¶¶ 13–15; J.L.’s Compl., ECF No.

113-3, Ex. C, ¶¶ 24, 30–32, 49–53, 60–61; J.W.’s Compl., ECF No.

134-1, Ex. 1, ¶¶ 11, 13, 25.   Those same claimants allege that

the actions and inactions of Charleston Gastroenterology and Dr.

Matulis were willful, wanton, and reckless.   See T.W.’s Am.

Compl., ECF No. 113-2, Ex. B, ¶ 19; J.L.’s Compl., ECF No. 113-

3, Ex. C, ¶¶ 35, 57, 70; J.W.’s Compl., ECF No. 134-1, Ex. 1,




                                39
¶¶ 28, 32.    Under the alleged facts that Charleston

Gastroenterology actually, or at least constructively, knew that

Dr. Matulis was sexually assaulting patients, Charleston

Gastroenterology would have expected harm to befall the

claimants.    These claims alleging that actions or inactions of

Charleston Gastroenterology were willful, even though they

assert negligence, are therefore excluded from coverage under

the “Expected or Intended Injury” exclusion.


            Insofar as the claims for negligence against

Charleston Gastroenterology allege personal, rather than bodily

injury, the “Professional Services” exclusion exempts those

claims from coverage as well.


            J.L. and A.G. both cite Charleston Area Medical Center

(“CAMC”), 2011 WL 2161534, to support their contention that the

“Professional Services” exclusion does not preclude their

negligence claims.    See J.L.’s Resp., at 9–10; A.G.’s Resp., at

6–7.    In CAMC, an employee of CAMC was alleged to have molested

two female patients, resulting in both physical and emotional

harm.    2011 WL 2161534, at *1.   The relevant insurance policy

provision was the “Medical and Professional Services Exclusion,”

which excluded coverage for claims “alleging, arising out of,

based upon or attributable to the Insureds performance or

rendering of or failure to perform or render medical or other



                                   40
professional services or treatments for others.” 14    Id. at *9.

The court found that the claims of sexual assault against the

employee were not excluded because they did not arise during any

treatment of the patients.     Id. at *10.   The claims were

“independent of any treatment or medical service that [the

employee] may have been providing” because the “employee was not

providing any type of medical or professional service when he

molested these women.”   Id.


          In contrast, in the instant case, Dr. Matulis was

performing colonoscopies or other medical procedures when the

claimants suffered their harm.     Regardless of when Charleston

Gastroenterology knew or should have known about Dr. Matulis’s

alleged perversions, the triggering incidents that caused harm

to the claimants occurred during medical procedures performed by

Dr. Matulis.   Those procedures are professional services.     See

Syl. Pt. 1, Boggs, 693 S.E.2d at 62.     The claims for personal

injury caused by the negligence of Charleston Gastroenterology

are therefore excluded from coverage under the Policy.


     E.   Arguments for further discovery.


          Claimants J.L., J.W., and A.G. assert that further

discovery is necessary before the court can reach a decision on


14There was no intentional act exclusion in the policy in
question in CAMC. See 2016 WL 2161543, at *6–7.


                                  41
declaratory judgment, in part, because facts are in dispute.

J.L. contends that full discovery is necessary because coverage

determinations “depend on the circumstances of when and what

occurred, which requires discovery,” and because “Westfield is

arguing its favored version of disputed facts” in support of

summary judgment.    J.L.’s Resp., 12–13.    J.W. argues that the

lack of discovery inhibits her ability to argue fully against

summary judgment.    See J.W.’s Resp., at 13.    A.G. avers that she

needs discovery to unveil additional facts that will bolster her

claims.   See A.G.’s Resp., at 10.


            Under West Virginia law, a trial court does not need

to adjudicate the underlying facts in order to determine

coverage.    Stanley, 602 S.E.2d at 490.    The general rule is that

“an insurer's duty to defend is tested by whether the

allegations in the plaintiff's complaint are reasonably

susceptible of an interpretation that the claim may be covered

by the terms of the insurance policy.”      Pitrolo, 342 S.E.2d at

160.   The Stanley court further emphasized that:

            . . . an insurer has a duty to defend an action
            against its insured only if the claim stated in
            the underlying complaint could, without
            amendment, impose liability for risks the policy
            covers. If the causes of action alleged in the
            plaintiff's complaint are entirely foreign to the
            risks covered by the insurance policy, then the
            insurance company is relieved of its duties under
            the policy.




                                 42
602 S.E.2d at 490 (quoting State Auto Mut. Ins. Co. v. Alpha

Eng’g Servs., Inc., 542 S.E.2d 876, 879 (W. Va. 2000)).


          In this case, the claimants have either filed an

underlying complaint in the Circuit Court of Kanawha County,

submitted a Notice of Claim, or both.    Each complaint or Notice

of Claim outlines specific allegations of wrongdoing that were

considered by this court.    Discovery intended to determine the

truth or falsity of the claimants’ allegations or to aid in

making additional allegations in the future are not necessary to

determine insurance policy coverage under West Virginia law.

Westfield filed a declaratory judgment action, in part, for the

purpose of avoiding the cost of full discovery if the

allegations in the complaint would not be covered by the Policy.

The court finds that further discovery is not necessary to

determine whether coverage exists in this matter.


     F.   Arguments for waiting for the state court decisions.


          Claimants A.G. and J.L. both allege that a decision as

to Westfield’s duty to indemnify should be withheld until the

individual underlying state court actions and any unidentified

future actions have been fully litigated.    See J.L’s Resp., at

3; A.G.’s Resp., at 7–8.    As previously noted, in declaratory

judgment proceedings, all that is necessary is for the insurer




                                 43
to closely analyze the allegations in the pleadings.    See

Bowyer, 609 S.E.2d at 912; Pitrolo, 342 S.E.2d at 160.


           A.G., alternatively, notes that the Southern District

of West Virginia has held that “in general, an insurer’s duty to

indemnify cannot be determined until after the underlying suit

has been resolved.”    Camden-Clark Mem’l Hosp. Corp. v. St. Paul

Fire & Marine Ins. Co, 717 F. Supp. 2d 529, 540 (S.D.W. Va.

2010) (quoting Columbia Cas. Co. v. Ga. & Fla. RailNet Inc., 542

F.3d 106, 111 (5th Cir. 2008)).    A.G. further notes that the

Court of Appeals for the Fourth Circuit has stated that an

indemnification decision was premature where “there has been

neither a determination of liability nor a settlement in any of

the [state or federal court] actions pending against [the

parties].”   A/S Ludwig Mowinckles Rederi v. Tidewater Constr.

Corp., 559 F.2d 928, 932 (4th Cir. 1977).    “An important factor

in considering ripeness is whether resolution of the tendered

issue is based upon events or determinations which may not occur

as anticipated.” Id.


           Unlike the present case, the insurance policy in

Camden-Clark did not impose a duty to defend.    717 F. Supp. 2d

at 537.   The insured hospital only sought indemnification from

their insurance provider “for all the allegations asserted and

damages awarded against it in the underlying matter.”    Id. at



                                  44
534.   In addition, the Fifth Circuit decision quoted by the

court in Camden-Clark notes exceptions to the rule that

indemnification cannot be determined until after the underlying

suit has been resolved, including “when courts are determining

duty to defend and duty to indemnify issues at the same time,

and when the underlying policy does not provide for a duty to

defend but ‘it is apparent before liability is resolved in the

underlying case that the policy cannot cover the claim.’”    Id.

at 540 n.11 (quoting Ga. & Fla. RailNet Inc., 542 F.3d at 111).


           The holding of Mowinckles is distinguishable because

it concerned a suit in admiralty in Virginia for insurance

coverage “for any liability which may be imposed on [a

shipowner] in the pending wrongful death or personal injury

actions” brought against the shipowner.   559 F.2d at 930.   The

Supreme Court of Appeals of West Virginia has also recognized

other opportunities to decide on declaratory judgment for

insurance coverage before the underlying civil lawsuit has

completed. See, e.g., Leeber, 376 S.E.2d at 583–84 (considering

coverage based on a motion for judgment on the pleadings in a

declaratory judgment action before the underlying civil suit

completed).   “Declaratory judgment . . . provides a prompt means

of resolving policy coverage disputes so that the parties may

know in advance of the personal injury trial whether coverage




                                45
exists.”    Christian v. Sizemore, 383 S.E.2d 810, 814 (W. Va.

1989).    Deciding coverage before the underlying case completes

also ensures that an insurance provider fulfills its duty (or

right) to defend an insured if such duty arises under the

policy.    Requiring an underlying case to complete would entirely

defeat the purpose of reviewing policy coverage to determine a

duty to defend.


            Furthermore, the court has statutory authority to

consider this declaratory judgment action pursuant to the

Declaratory Judgment Act, 28 U.S.C. § 2201, which is one of the

authorities under which this case was filed.    Under the

Declaratory Judgment Act, a federal district court, in a case or

controversy otherwise within its jurisdiction, “may declare the

rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be

sought.”    28 U.S.C. § 2201(a); see also Penn-Am. Ins. Co. v.

Coffey, 368 F.3d 409, 412 (4th Cir. 2004) (recognizing federal

jurisdiction to consider declaratory judgment actions involving

the possible duty to defend or indemnify an insured).

Declaratory judgments are routine and appropriate where “the

judgment will serve a useful purpose in clarifying and settling

the legal relations in issue.”    Coffey, 368 F.3d at 412 (quoting




                                 46
Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325 (4th Cir.

1937)).


            The court finds that the circumstances of this case do

not necessitate waiting for the underlying state actions to

complete.    The case is fit for a determination on Westfield’s

declaratory judgment action.


                           IV.   Conclusion


            For the foregoing reasons, the court finds that

Westfield Insurance Company Policy Number BOP 3157951, effective

from March 21, 2015 through March 21, 2016, does not provide

coverage for the defense or indemnification of Dr. Steven R.

Matulis or Charleston Gastroenterology Associates, PLLC for

those claims asserted by the claimants, identified by their

initials as set forth in the case captioned above, in connection

with the alleged sexual assault of the claimants and/or the

provision of inadequate medical care to the claimants at any

time, including any class or classes that may be certified in

one or more civil actions by them.     Furthermore, Westfield has

no duty to defend or indemnify Dr. Steven R. Matulis or

Charleston Gastroenterology Associates, PLLC against those

claims asserted by the aforementioned claimants in connection

with the alleged sexual assault of the claimants and/or the

provision of inadequate medical care to the claimants at any


                                  47
time, including any class or classes that may be certified in

one or more civil actions by them.   Accordingly, it is ORDERED

that Westfield’s motion for summary judgment be, and hereby is,

granted.


           The Clerk is directed to transmit this memorandum

opinion and order to all counsel of record and to any

unrepresented parties.


                                     ENTER: September 30, 2019




                                48
